Citation Nr: 0825673	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-16 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to an effective date prior to October 5, 
2005, for the assignment of a 100 percent rating for service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision rendered by the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO found new and material evidence had been received 
sufficient to reopen a claim for service connection for 
hearing loss but denied the claim on the merits.  

The matter was previously before the Board in April 2007.  At 
that time, the Board also found new and material evidence had 
been received to reopen the claim for service connection for 
bilateral hearing loss.  The Board found, however, that 
additional development was required prior to issuing a 
decision on the merits of the claim.  The claim was remanded 
to the RO, via the Appeals Management Center.  Following 
substantial completion of the requested development, the 
claim is again before the Board for review.  

Finally, in April 2007, the Board referred to the RO the 
issue of service connection for tinnitus.  While there is a 
note in the claims file directing RO development of this 
issue, it is unclear what development, if any, has taken 
place.  As such, this issue is again referred to the RO for 
appropriate development.  

The issue concerning the effective date assigned for the 
assignment of a 100 percent disability evaluation for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran, who was treated for otitis media during 
service, is not shown to have developed a hearing loss 
disability during service or for several years thereafter.  

2.  A current hearing loss disability is likely due to 
presbycusis and is not likely due to an injury or disease 
incurred during service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In a September 2004 letter pursuant to the VCAA, the RO 
advised the appellant of the types of evidence that he needed 
to send to VA in order to substantiate the claim, as well as 
the types of evidence VA would assist in obtaining.  
Specifically, he was advised what the evidence must show to 
support the claim for service connection for hearing loss, 
including evidence of an injury or disease in the military 
service, a current disability, and a relationship between the 
current disability and the injury or disease in service.  In 
addition, he was informed of the responsibility to identify, 
or to submit evidence directly to VA.  He was advised that 
the RO would obtain any VA records or other identified 
medical treatment records.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   In a March 2006 correspondence, VA 
advised the veteran of these criteria.

For the above reasons, the Board finds that the RO's notices 
in September 2004 and March 2006 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has substantially complied with the 
Board's April 2007 Remand instructions.  The veteran's 
temporary file was associated with the claims file.  The 
veteran was afforded a VA examination for purposes of 
obtaining a medical opinion as to the likely etiology of 
bilateral hearing loss.  Finally, an issue concerning a 
pending appeal for a higher initial disability evaluation for 
PTSD was resolved as the temporary file revealed that the 
appeal was withdrawn.  

The RO has obtained identified private and VA outpatient 
treatment records.  Moreover, the veteran was afforded a VA 
examination, as discussed in greater detail below.  
Additionally, the veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

Audiological testing completed at the October 1963 enlistment 
examination showed hearing acuity (converted to ISO units) of 
40 decibels at 500 Hertz in the veteran's right ear.  
Subsequently, in July 1964, January 1965, and April 1965, the 
veteran complained of hearing difficulty in his right ear but 
denied having a history of either ear trauma or recurrent 
infections.  Although physical examinations completed at the 
January and April 1965 evaluation sessions provided findings 
of chronic right otitis externa and media and an audiogram 
conducted in January 1965 showed hearing acuity (converted to 
ISO units) of 25 decibels at 500 Hertz in the veteran's right 
ear, the January 1965 examining physician concluded that the 
veteran's hearing acuity was normal.  The doctor specifically 
stated that the audiological testing provided no evidence of 
hearing deficit in either of the veteran's ears. Further, an 
audiogram conducted at the December 1965 separation 
examination demonstrated normal hearing acuity in both of the 
veteran's ears.  


In February 2003, the veteran underwent a VA audiological 
evaluation.  The examiner acknowledged having reviewed the 
veteran's claims folder, including in particular the in-
service audiological complaints and findings.  VA 
audiological testing completed at the February 2003 
examination reflected the following puretone thresholds: 20 
decibels at 500 Hertz, 20 decibels at 1000 Hertz, 15 decibels 
at 2000 Hertz, 20 decibels at 3000 Hertz, and 35 decibels at 
4000 Hertz (in the veteran's right ear) and 15 decibels at 
500 Hertz, 20 decibels at 1000 Hertz, 15 decibels at 2000 
Hertz, 20 decibels at 3000 Hertz, and 20 decibels at 4000 
Hertz (in the veteran's left ear).  He had speech recognition 
scores of 94 percent correct in each ear.  The diagnosis was 
bilateral high frequency hearing loss.  The examiner noted 
that the hearing loss "does not resemble any acoustic notch 
and [which] is more suggestive of presbycusis."

In an April 2003 letter, a private physician discussed the 
veteran's current hearing loss, which was manifested by 
speech discrimination scores of 84 percent correct in his 
right ear and 92 percent correct in his left ear.  Further, 
this doctor acknowledged the veteran's history of right 
otitis media as well as his history of military noise 
exposure.  

In April 2003, the veteran underwent a private audiological 
evaluation.  The report of the examination provided only a 
graphical representation of (rather than exact) decibel 
results at each level tested for both of the veteran's ears.  
In an accompanying letter, the examining physician explained 
that audiometric testing showed high frequency sensorineural 
hearing loss with an average air conduction of 21 decibels in 
the veteran's right ear and 26 decibels in his left ear as 
well as speech discrimination scores of 84 percent correct in 
his right ear and 92 percent correct in his left ear.  

While the April 2003 examiner acknowledged the veteran's in-
service episodes of ear infections and exposure to noise, the 
physician did not express an opinion relating these factors 
with the veteran's current hearing loss disability.  Rather, 
the doctor also noted that the veteran was exposed to 
additional noise at his post-service place of employment.  

The veteran submitted copies of audiological tests which were 
completed between 1973 and 2004.  These tests were conducted 
by his employer.  A September 1992 report compares current 
audiological findings with a "baseline" performed in 
September 1983.  The audiometric technician found a 
"significant change" from the baseline and a previous 
audiogram.  Hearing loss, as that term is defined in 
38 C.F.R. § 3.655, was shown since September 1993.  

The veteran was afforded a VA examination in June 2007.  The 
examiner reviewed the veteran's claims file, and noted his 
contentions as to in-service incurrence of a hearing loss 
disability.  The examiner also noted the veteran's post-
service employment history.  Physical examination findings 
revealed tympanosclerosis on the right and some thickening on 
the left tympanic membrane.   

Audiologic testing revealed puretone thresholds as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
40
LEFT
10
10
15
25
35

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  The puretone results were interpreted 
as showing a bilateral mild to severe high frequency 
sensorineural hearing loss.  The examiner noted that the 
hearing loss had become progressively worse over the years.  
The examiner noted that the physical examination findings 
were residuals of the conditions treated in service, but were 
not likely to interfere with hearing.  Rather, the examiner's 
opinion was that the current hearing loss was due to 
presbycusis.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) , aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); 38 C.F.R. § 3.303 (2007).  Pursuant to 38 C.F.R. § 
3.303(b), the second and third elements of service connection 
may be alternatively established through demonstrating a 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997).  Continuity of symptomatology may be 
shown where a condition is "noted" or observed during 
service, there is evidence of postservice continuity of 
symptomatology, and there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  See 38 C.F.R. 
§ 3.303(b) ; Savage, 10 Vet. App. at 495-98; Brewer v. West, 
11 Vet. App. 228, 231 (1998).  

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

Upon review of all the evidence of record, the Board finds 
that the criteria for service connection for bilateral 
hearing loss have not been met.  While there is evidence 
showing treatment for otitis externa and media during 
service, it is not shown to have resulted in a hearing loss 
disability upon discharge from service.  Rather, upon 
discharge from service, the veteran's hearing was normal.  In 
addition, while the veteran is currently diagnosed with 
bilateral sensorineural hearing loss it was not demonstrated 
during the first post service year.  Thus, the presumptive 
service connection provisions are not applicable.  

Private audiograms submitted by the veteran do show some form 
of hearing loss since 1973.  As noted, some of the audiograms 
are in graphical form and are difficult to interpret.  The 
audiograms that are not in graphical form do not show a 
hearing loss disability until September 1993.  They also 
describe the hearing loss as becoming progressively worse.  
These audiograms and examination findings, however, do not 
attribute a hearing loss disability to the veteran's service.  
Similarly, while the April 2003 letter from K. L. H., M.D. 
noted a history of ear infection in service and the veteran's 
exposure to noise both in the military and during his post-
service career, it does not include an opinion as to the 
likely etiology of the bilateral hearing loss disability.  

The only competent medical evidence addressing the etiology 
of the hearing loss disability is against the claim.  In this 
respect, the Board finds persuasive the opinion rendered by 
the VA examiner in June 2007.  The opinion, that current 
sensorineural hearing loss is due to presbycusis was based 
upon a review of the veteran's service treatment records, 
post service treatment records, lay history and current 
physical examination.  (Presbycusis is "hearing loss 
associated with the aging process."  Palczewski v. 
Nicholson, 21 Vet. App. 174, 177 (2007).)  The examiner also 
explained the rationale for the opinion, noting that the 
residuals of ear infections in service did not result in 
hearing loss.  In addition, the opinion is consistent with 
the earlier February 2003 VA examination opinion indicating 
that the hearing was loss was "suggestive of presbycusis."  

The Board has considered the veteran's testimony in wherein 
he offered his opinion that the hearing loss disability was 
incurred during service.  The Board finds, however, that the 
absence of findings of a hearing loss disorder during 
service, a clinical finding of normal hearing upon discharge 
from service, and the post-service history where no hearing 
loss disability was demonstrated until several years after 
discharge from service are factors that weigh against the 
credibility of the veteran's testimony.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
Board is obligated to, and fully justified in, determining 
whether lay testimony is credible in and of itself, because 
of conflicting statements, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  

ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The RO has certified to the Board one issue on appeal; 
namely, entitlement to service connection for bilateral 
hearing loss.  38 C.F.R. § 19.35 (2008) (The certification 
does not serve to confer or deprive the Board of 
jurisdiction, but is used for administrative purposes.)  
Review of the claims file, however, reveals that there is 
another issue on appeal.  In a January 25, 2005, decision, 
the RO granted service connection for PTSD and assigned an 
initial 50 percent disability evaluation, effective October 
6, 2003.  The veteran disagreed with the disability 
evaluation assigned, and in February 2005, the RO assigned a 
70 percent rating, also effective October 6, 2003.  In July 
2005, following an informal conference with the RO's Decision 
Review Officer, the veteran withdrew his appeal for a higher 
initial disability evaluation.  

In November 2005, however, the veteran filed a claim seeking 
a total disability rating based on individual 
unemployability, and as part of that claim, alleged that his 
inability to maintain employment was due to the service-
connected PTSD.  In March 2006, the RO determined that the 
service-connected PTSD had increased in severity and assigned 
a 100 percent disability evaluation, effective January 20, 
2006.  The veteran disagreed with the effective date 
assigned, and in an April 2007 Statement of the Case, the RO 
assigned an effective date of October 5, 2005.  The veteran 
continued to disagree with the effective date assigned, and 
in May 2007, submitted a substantive appeal.  

As the veteran has filed a substantive appeal to the March 
2006 RO decision, the issue is properly the subject of the 
Board's jurisdiction.  38 C.F.R. § 20.200 (2008).  On his 
substantive appeal, however, he requested a hearing before a 
Decision Review Officer.  There is no indication that the 
veteran was scheduled for a hearing at the RO.  Since the 
veteran has yet to be afforded a hearing at the RO, this 
claim must be remanded to ensure due process.  See 38 C.F.R. 
§ 3.103(c)(1) (Upon request, the claimant is entitled to a 
hearing at any time on any issue involved in a claim.)  

As such, this matter must be remanded to the RO, via the AMC, 
for additional action:  

1.  Schedule the veteran for a hearing at 
the RO before a Decision Review Officer.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since the 
issuance of the Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


